UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4456


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES LEWIS NELSON,

                Defendant - Appellant.



                            No. 14-4457


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES LEWIS NELSON,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:02-cr-00054-MR-1; 1:08-cr-00091-MR-DLH-1)


Submitted:   February 25, 2015            Decided:   April 8, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Richard Lee Edwards, Amy Elizabeth Ray, Assistant United States
Attorneys, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In these consolidated cases, James Lewis Nelson appeals the

district       court’s       judgment        revoking       his    term     of     supervised

release in two criminal cases and sentencing him to 11 months’

imprisonment.          Counsel has filed a brief pursuant to Anders v.

California,      386      U.S.     738      (1967),      stating    that    there        are    no

meritorious       issues       for     appeal         but   suggesting      that     a     lower

sentence       would      have       been     appropriate         given     that     Nelson’s

violative conduct — particularly, his ongoing marijuana use —

was     in    response        to     his     otherwise        untreated          anxiety       and

depression.          We view this argument, which counsel concedes is

raised for the first time on appeal, as a challenge to the

substantive       reasonableness             of       Nelson’s    sentence.          Although

advised of his right to file a pro se supplemental brief, Nelson

has not done so.             The Government has declined to file a response

brief.       Following our careful review of the record, we affirm.

      “A     district        court    has    broad       discretion       when    imposing       a

sentence upon revocation of supervised release.”                             United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                           We will affirm a

revocation sentence if it falls within the prescribed statutory

range    and    is     not    “plainly       unreasonable.”           United       States       v.

Crudup, 461 F.3d 433, 437–39 (4th Cir. 2006).                              In making this

determination, we first consider whether the sentence imposed is

procedurally         or   substantively           unreasonable,      applying       the    same

                                                  3
general considerations employed in review of original criminal

sentences.       Id.    at   438.        “This     initial       inquiry         takes    a   more

deferential appellate posture concerning issues of fact and the

exercise      of        discretion        than          reasonableness            review      for

[G]uidelines sentences.”                 United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks omitted).

Only   if   we     find      the    sentence       unreasonable           will    we     consider

whether it is “plainly” so.                      Id. at 657 (internal quotation

marks omitted).

       A   supervised        release     revocation           sentence     is     procedurally

reasonable        if     the       district        court       considered         the      policy

statements        contained         in   Chapter         Seven       of     the     Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable

to revocation sentences.                 18 U.S.C. § 3583(e) (2012); Crudup,

461 F.3d at 439.               Although a district court must provide a

statement of reasons for the sentence it imposes, it “need not

be as detailed or specific when imposing a revocation sentence

as   it    must    be     when     imposing        a    post-conviction           sentence[.]”

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                   A

revocation sentence is substantively reasonable if the district

court stated a proper basis for concluding the defendant should

receive     the    sentence        imposed,        up    to    the   statutory           maximum.

Crudup, 461 F.3d at 440.



                                               4
      We review the lone issue raised in counsel’s Anders brief

for   plain    error,      as   this   argument          was   not      pressed    in   the

district court.      See United States v. Lemon, __ F.3d __, 2015 WL

294329, at *2 (4th Cir. Jan. 23, 2015) (reviewing for plain

error    newly    raised    argument     to       undermine       supervised       release

revocation     sentence).          Nelson’s       challenge       to    the   substantive

reasonableness      of    his     sentence       fails    on   this      record.     After

properly considering the advisory policy statement range of 6 to

12 months’ imprisonment and responding to the arguments made by

counsel and Nelson, the court sentenced Nelson near the top of

the policy statement range.              The court explained that the 11-

month    sentence    was    appropriate          given    that    the     court’s    prior

extensions of leniency were met by Nelson’s repeated abuse of

the court’s trust.         See U.S. Sentencing Guidelines Manual ch. 7,

pt.     A(3)(b)    (2008)       (providing        revocation           sentence    “should

sanction      primarily     the     defendant’s          breach    of     trust”).      We

discern no substantive unreasonableness, plain or otherwise, in

the district court’s reliance on this factor to sentence this

defendant.        That Nelson used marijuana in an effort to self-

medicate does not countenance a different result, given that

Nelson did not avail himself of the probation officer’s efforts

to secure him mental health treatment.

      In accordance with Anders, we have reviewed the records in

these cases and have found no meritorious issues for appeal.                            We

                                             5
therefore    affirm      the    district       court’s       judgment.          This   court

requires that counsel inform Nelson, in writing, of the right to

petition    the   Supreme       Court    of       the   United      States     for   further

review.     If    Nelson       requests       that      a   petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court       for     leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Nelson.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and       argument        would      not   aid    the

decisional process.

                                                                                     AFFIRMED




                                              6